Filed with the Securities and Exchange Commission on May 11, 2012 1933 Act Registration File No. 333-173481 1940 Act File No. 811-22548 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ X ] Post-Effective Amendment No. 6 [ ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 7 [ X ] (Check appropriate box or boxes.) WALL STREET EWM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 55 East 52nd Street, 23rd Floor New York, New York 10055 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code: (800) 443-4693 Robert P. Morse, President 55 East 52nd Street, 23rd Floor New York, New York 10055 (Name and Address of Agent for Service) Copy to: Richard Teigen, Esq. Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This PEANo.6 hereby incorporates PartsA, B and C from the Fund’s PEANo.4 on FormN-1A filed April 27, 2012 and the Fund's PEA No. 5 on form N-1A filed May 2, 2012.This PEANo.6 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.4 and PEA No. 5. C-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 6 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 6 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 11th day of May, 2012. WALL STREET EWM FUNDS TRUST By: /s/ Robert P. Morse Robert P. Morse President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 6 to its Registration Statement has been signed below on May 11, 2012, by the following persons in the capacities indicated. /s/ Robert P. Morse Robert P. Morse President, Trustee and Chairperson /s/ Amb. Kurt D. Volker * Amb. Kurt D. Volker Independent Trustee /s/ Harlan K. Ullman, Ph.D.* Harlan K. Ullman, Ph.D. Independent Trustee /s/ Michael R. Linburn * Michael R. Linburn Executive Vice President and Secretary /s/ Jian H. Wang * Jian H. Wang Executive Vice President and Treasurer * By: /s/ Robert P. Morse Robert P. Morse Attorney-in-Fact pursuant to *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Registration Statement on Form N-1A with the SEC on April 14, 2011, and is incorporated by reference. C-2 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-3
